Name: Commission Regulation (EC) No 532/2001 of 16 March 2001 amending Regulation (EC) No 2561/1999 laying down the marketing standard for peas
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32001R0532Commission Regulation (EC) No 532/2001 of 16 March 2001 amending Regulation (EC) No 2561/1999 laying down the marketing standard for peas Official Journal L 079 , 17/03/2001 P. 0021 - 0024Commission Regulation (EC) No 532/2001of 16 March 2001amending Regulation (EC) No 2561/1999 laying down the marketing standard for peasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(2) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 2561/1999 of 3 December 1999 laying down the marketing standard for peas(3) contains provisions concerning the definition, classification, presentation and marking of peas.(2) In order to ensure transparency on the world market, those provisions should be amended to make a clear distinction between shelling peas and peas intended for consumption with the pod. The standard recommended for peas by the United Nations Economic Commission for Europe makes such a distinction and adapts the classification criteria and marking rules to the characteristics of each of these two groups of peas. Furthermore, peas intended for consumption with the pods are marketed with the ends removed, and the standard should be adapted to such trade practice.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2561/1999 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the second month following the month of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 310, 4.12.1999, p. 7.ANNEXSTANDARD FOR PEASI. DEFINITION OF PRODUCEThis standard applies to peas of varieties (cultivars) grown from Pisum sativum L. to be supplied fresh to the consumer, peas for industrial processing being excluded.According to the type of consumption, peas are classified in two groups:- shelling peas (round peas, wrinkled peas) intended for consumption without the pod,- mangetout peas and sugar snap peas intended for consumption with the pod.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for peas after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed:(i) the pods must be:- intact; however mangetout and sugar snap peas that have had their ends removed are allowed,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter (including parts of the flowers),- free from hard filaments or films in mangetout peas and sugar snap peas,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste,(ii) the seeds must be:- fresh,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- practically free from pests,- practically free from damage caused by pests,- free of any foreign smell and/or taste,- normally developed in shelling peas.The development and condition of peas must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationPeas are classified in two classes defined below:(i) Class IPeas in this class must be of good quality. They must be characteristic of the variety and/or the commercial type.The pods must be:- fresh and turgid,- free from damage caused by hail,- free from damage caused by heating.For shelling peas:- the pods must be:- with peduncles attached,- well filled, containing at least five seeds;- the seeds must be:- well formed,- tender,- succulent and sufficiently firm, i.e., when squeezed between two fingers they should become flat without disintegrating,- at least half the full-grown size but not full grown,- non-farinaceous,- undamaged, without cracks in the skin of the seeds;- the following slight defects of the pod, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight skin defects, injuries and bruises,- slight defects in shape.- slight defects in colouring.For mangetout peas and sugar snap peas:- the seeds if present must be small and underdeveloped,- the following very slight defects of the pod, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- very slight skin defects, injuries and bruises,- very slight defects in shape,- very slight defects in colouring.(ii) Class IIThis class includes peas which do not qualify for inclusion in class I but satisfy the minimum requirements specified above.For shelling peas:- the pods must contain at least three seeds,- they may be riper than those in class I, but over-mature peas are excluded,- the following defects may be allowed provided the peas retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects of the pods:- skin defects, injuries and bruises provided they are not progressive and there is no risk of the seeds being affected,- defects in shape,- defects in colouring,- some loss of freshness, excluding wilted pods;- defects of the seeds:- a slight defect in shape,- a slight defect in colouring,- be slightly harder,- be slightly damaged.For mangetout peas and sugar snap peas:- the seeds if present can be slightly more developed than in class I,- the following defects of the pods may be allowed provided the peas retain their essential characteristics as regards the quality, the keeping quality and presentation:- slight skin defects, injuries and bruises,- slight defects in shape, including those due to the seed formation,- slight defects in colouring,- some loss of freshness, excluding wilted and uncoloured pods.III. PROVISIONS CONCERNING SIZINGSizing is not compulsory for peas.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality shall be allowed in each package for produce not satisfying the requirements of the class indicated.(i) Class I10 % by weight of peas not satisfying the requirements of the class, but meeting those of class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by weight of peas satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, progressive diseases or any other deterioration rendering it unfit for consumption.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only peas of the same origin, variety or commercial type, and quality.The visible part of the contents of the package must be representative of the entire contents.B. PackagingPeas must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:(A) IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close proximity to the code mark.(B) Nature of produce- "shelling peas", "mangetout peas", "sugar snap peas", or equivalent denominations if the contents are not visible from the outside,- "trimmed", "topped and tailed" or other indications, for mangetout or sugar snap peas that have their peduncle and/or blossom end removed, where appropriate.(C) Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name.(D) Commercial specifications- Class.(E) Official control mark (optional)